           Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian                    Case No.     2:18-cv-1290
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation

                          Plaintiffs,
    v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN,
 an Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company


                         MOTION TO WITHDRAW ADMISSIONS
       Defendant Anandhan Jayaraman (“Jayaraman”) by his undersigned counsel files the
                          Defendants.
within Motion pursuant to F.R.C.P. Rule 36 (b) to Withdraw Admission of matters assertedly

deemed admitted under Rule 36 (a) (3) of the Federal Rules of Civil Procedure and states as

follows:

         1.    Plaintiffs through counsel claim to have served upon Jayaraman certain

Jurisdictional Discovery Requests in September 2019 while Jayaraman was pro se which were
         Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 2 of 7



not responded to within 30 days thereafter. A true and correct copy of the Jurisdictional

Discovery Requests is attached as Exhibit “A”.

       2.      Said Jurisdictional Discovery Requests included certain embedded Requests for

Admission which also included certain Requests for Production of Documents and

Interrogatories. Of some significance, the Jurisdictional Discovery requests in their caption and

title do not specifically state they contain Requests for Admission nor is there any admonishment

or warning that failure to respond to those Requests within 30 days will be a deemed an

admission. This is of significance because the Jurisdictional Discovery Requests were served

upon Jayaraman as a pro se party defendant in this action.

       3.      Plaintiffs have contended in this proceeding that because the embedded Requests

for Admission in the Jurisdictional Discovery Requests were not responded to within 30 days of

service upon Jayaraman they are deemed admitted by virtue of Rule 36(a)(3) F.R.C.P.

       4.      Pursuant to Rule 36 (b) F.R.C.P. with respect to deemed admission of Requests

for Admission “… The court may permit withdrawal or amendment if it would promote the

presentation of the merits of the action and if the court is not persuaded that it would prejudice

the requesting party in maintaining or defending the action on the merits…”. (Emphasis

supplied). C.J. Hughes Constr. Co. v. Eqm Gathering Opco, LLC, 358 F. Supp. 3d 486 (W.D.

Pa. 2019). Rule 36 (b) permits a court to exercise discretion when deciding whether or not to

permit a withdrawal or amendment of requests for admission. Gwynn v. City of Phila., 719 F.3d

295, 298–99 (3d Cir.2013); In re Wolf, 556 B.R. 676, 685 (Bankr. E.D. Pa. 2016), aff'd, 573 B.R.

179 (E.D. Pa. 2017), subsequently aff'd, 739 F. App'x 165 (3d Cir. 2018) (citation omitted).

       5.      It is submitted by Jayaraman that permitting withdrawal of the claimed deemed

admissions to the Requests for Admission contained in the Jurisdictional Discovery Requests
         Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 3 of 7



will promote the presentation of the merits of the jurisdictional issue raised by Jayaraman in his

Motion to Dismiss as well as by other Defendants in this proceeding.

       6.         The matters contained in the Requests for Admission embedded in the

Jurisdictional Discovery Requests largely consist of conclusory statements pertaining to

jurisdiction of this Court over Defendant Jayaraman and others, the substance of which is largely

if not completely contradicted as to Jayaraman by prior judicial admissions made by at least two

of the Plaintiffs in the present action by virtue of the Complaint filed in prior litigation advanced

by them against Jayaraman and others in the United States District Court for the Western District

of Washington at No. 2: 13-cv-01034. Permitting the amendment of responses to a request

for admissions is in the interests of justice if the record demonstrates that the `admitted' facts are

contrary to the actual facts." Federal Deposit Ins. Corp. v. Prusia, 18 F.3d 637 (8th Cir. 1994).

This factor also substantially undercuts any credible claim of prejudice by Plaintiffs due to

withdrawal of the subject admissions. Moreover, it should be noted Rule 36 should not be used

"to establish facts which are obviously in dispute or to answer questions of law." Kosta v.

Connolly, 709 F. Supp. 592, 592 (E.D. Pa. 1989).

       7.         Further, on the subject of lack of prejudice to Plaintiffs allegedly flowing from an

order withdrawing the claimed deemed admissions by Jayaraman, the following passage from

the opinion in Miles v. Elliot, CIVIL ACTION NO. 94-4669 (E.D. Pa. Mar. 10, 2011) is

pertinent:


             Plaintiff cannot reasonably have believed that by their non-response defendants
             intended to admit facts that would have the practical effect of conceding important
             elements of plaintiff's case. "And if he did rely on that assumption, this court is loathe
             to reward what would have been an unreasonable reliance in order to glorify technical
             compliance with the rules of civil procedure." Westmoreland v. Triumph Motorcycle
             Corp., 71 F.R.D. 192 (D.C. Conn. 1976); see also Conlon v. United States, 474 F.3d
        Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 4 of 7



            616, 624 (9th Cir. 2007) ("Although [defendant] relied on the deemed admissions in
            choosing not to engage in any other discovery, . . . we are reluctant to conclude that a
            lack of discovery, without more, constitutes prejudice."); Human Resource Dev. Press,
            Inc. v. IKON Office Solutions Inc., 246 F.R.D. 82, 86 (D. Mass. 2007) (granting motion
            to withdraw deemed admissions where, "although [defendant] might well have
            sought withdrawal sooner, [plaintiff] can hardly be surprised by [defendant's]
            request").

Miles v. Elliot, CIVIL ACTION NO. 94-4669, at *6 (E.D. Pa. Mar. 10, 2011).

It is submitted Plaintiffs cannot be deemed prejudiced by an order now withdrawing the asserted

deemed admissions respecting the jurisdictional discovery directed to Jayaraman by their

anticipated contention they relied on same in not proceeding to diligently pursue the deposition

of Jayaraman in the course of jurisdictional discovery. Such reliance in any event was not

reasonable.

       8.        Moreover, contrary to Plaintiff’s contention that it is mandatory to file a motion

under Rule 36 (b) to obtain an order withdrawing or amending a deemed admission, Plaintiffs

themselves filed a Motion to Deem Admitted Requests for Admission directed to Defendant

Value Team Corporation [Doc. No. 76] when a similar set of jurisdictional Requests for

Admission directed to another Defendant in this case were not responded to within 30 days,

rather than simply asserting the Requests were deemed admitted without further ado.

Significantly, this Court denied that Motion. [Doc. No. 106]. Further in this regard, A formal

motion is not always necessary to grant leave for withdrawal of admissions. U.S. v. Petroff –

Kline, 557 F.3d 285, 293 (6th Cir.2009). Instead, “a withdrawal or request to withdraw ...may

be imputed from a party's actions.” Chancellor v. City of Detroit, 454 F.Supp.2d 645, 666

(E.D.Mich.2006) (emphasis in original) (citation omitted); see Kerry Steel, Inc. v. Paragon

Indus., Inc., 106 F.3d 147, 153–154 (6th Cir.1997) (counsel's oral arguments, without using the

words, “I move,” constitute sufficient request for withdrawal of admission).
        Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 5 of 7



       9.      Jayaraman’s responses to the Jurisdictional Discovery Requests, including the

embedded Requests for Admission are attached as Exhibit “B”.

       WHEREORE, Defendant Jayaraman requests the entry of Order Pursuant to F.R.C.P.

Rule 36 (b) permitting withdrawal of certain claimed admissions by Jayaraman respecting

Plaintiffs’ Jurisdictional Discovery Requests pursuant to F.R.C.P. Rule 36 (a) (3).


                                             Respectfully submitted,

                                             ELLIOTT & DAVIS PC

                                         By:/s/ Jeffrey T. Morris
                                            Jeffrey T. Morris, Esquire
                                            PA ID #31010
                                            6425 Living Place, Suite 200
                                            Pittsburgh, PA 15206
                                            morris@elliott-davis.com
                                            Tel: (412) 434.4911, ext. 34
                                            Fax: (412) 774.2168
        Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 6 of 7




                                CERTIFICATE OF SERVICE


       I, the undersigned, do hereby certify that a true and correct copy of the foregoing

Defendant Jayaraman Motion Pursuant to F.R.C.P. Rule 36 (b) to Withdraw Admission has been

served by Electronic mail, this 15th day of January 2020, upon the following:


                                   Joseph F. Rodkey, Jr, Esq.
                                     FOWKES RODKEY
                                   732 Allegheny River Blvd.
                                         P.O. Box 173
                                      Oakmont PA 15139

                                    Jason M. Maceyda, Esq.
                                       Kyko Global, Inc.
                                        P. O. Box 87491
                                       Canton, MI 48187

                                   Michael H. Ginsberg, Esq.
                                      John D Goetz, Esq.
                                     Douglas Baker, Esq.
                                          JONES DAY
                                   500 Grant St., Suite 4500
                                     Pittsburgh, PA 15219


                                                     /s/ Jeffrey T Morris
                                                       Jeffrey T. Morris
        Case 2:18-cv-01290-WSS Document 119 Filed 01/15/20 Page 7 of 7



                               CERTIFICATION OF COUNSEL

       In accordance with the court’s interim chambers rules I hereby certify I conferred in good

faith with counsel for Plaintiffs concerning the within Motion to Withdraw Admissions and

further contacted the Court to schedule a telephone conference call respecting the Motion prior to

filing same. Plaintiffs’ counsel declined to consent to the Motion and I was informed by this

Court that the scheduling of a conference call concerning the Motion would not be required.




Dated: 01/15/2020                            /s/ Jeffrey T. Morris___________
                                             Jeffrey T. Morris
                                             counsel for Defendant, Anandhan Jayaraman
